          Case 3:19-cv-01183-KAD Document 6-5 Filed 08/01/19 Page 1 of 5



 From: Habib Olapade <habibyale@gmail.com>
 Date: Thursday, March 14, 2019
 Subject: Question
 To: Kareem Olapade <uofo33@gmail.com>

Sup, Kareem! I hope this note finds you swell and that you are having a great day! I have a quick question
about how I should handle an incident that just transpired. I apologize if this soliloquy sounds like a merged
speech from Trump and Kevin Hart but I can't be politically correct if folks aren't going to exercise
common sense.

I want to preface my comments by saying that you would be hard-pressed to find a more ardent defender
of the brave women and men in America's police units across the nation. In the press, I've publicly
supported continued marijuana criminalization, stop-and-frisk, increased funding for police (and deficit
reduction) along with massive entitlement cuts, limited racial profiling in high crime areas, and don't even
endorse kneeling for the national anthem because there are more productive ways to help those in need.
But, the reason we respect the men and women in uniform is because we assume they are doing their job -
going after rapists, murders, and placing themselves in harm's way so we can reap the gains of a capitalist
society. We don't admire officers because they have pulled over grannies, choir boys, or law abiding
citizens contributing to the economy and paying taxes to fund police who were not committing a local,
state, or federal offense because anybody who happens to think they are Batman or a solo posse comitus
can do that. This is part of the reason why to many of us, John McCain is a war hero and the folks who
were technically in the military but dodged service in Vietnam are not accorded the same treatment.
Now, for the fun part.

I walk into the campus gym at 10:30 AM EST and tum to do my first exercise- seated machine calf raises.
The gym has a policy that folks are supposed to put their weights away. I see 125 lbs on the machine and,
at that point, as a grown ass man lifting in the 95% percentile for my weight class in graduate school, I had
a choice to make. I could run to the blonde Caucasian girl working the gym station and demand that she
take the weights down and look up who left them there from the surveillance camera so I could report them
to police and waste my time.

Or, I could take them down myself and get on with my workout. I choose to do the latter because I implicitly
valued the workout more and, in any event, there is a difference between law-in-the-books and law-in-
action. Just because a gym bans slamming weights or not putting them away does not mean that folks of all
races follow that proscription - in part because it would impossible to comply and enforce the order. Even
the strongest NFL and MLB players cannot handle their weights on deadlifts without slamming weights.
This is common knowledge. And someone who is told that someone must be removed for this activity
(assuming it has not reached excessive levels) either has not been to a gym or is just a troll. As a matter of
fact, look at what we see once we look at gyms across the ivy league:

 lilLps:// vw\\ .you_lube.co m/watch?v=Tti lXu9xE5t\l
.h1y."!§.://www.voutube.com/watcii! ..=..vUcA vwPjJeY
 hgps:/1\.\ ww. outu b ,C C)m/w:lttl1'! =(iRVau MWZI ·

I picked the ivy league because, the universities are located in the land of Billy Yank, and for the most part,
these folks are on the light-side of gym activity. This makes some sense - if I told you I was introducing
you to my friend from Dartmouth, Cornell, or Penn, for good or ill, you would assume you were meeting
someone who was really smart but not a gym rat- at least until led to believe otherwise. I don ' t mean to be
disparaging - bless their hearts they are all children of the highest god. Moreover, as any southerner or
westerner knows, if you were to cross the Mason-Dixon or travel across the Mesa Verde and go to a gym
            Case 3:19-cv-01183-KAD Document 6-5 Filed 08/01/19 Page 2 of 5




at the University of Texas, Florida, South Carolina, Vanderbilt, Colorado, or even Stanford, not to mention
any 24 Hour or LA Fitness they would see this behavior in full force (Planet Fitness gets no love here).

 So, fast-forward to the end of my workout. I'm hitting what I call the abs o' death routine - weighted
crunches 200lbs max with 10x50 and weighted planks in between because I am training for my people. I
have a policy of not talking to folks when I'm working out, which at least to me makes some sense, you go
to a gym to exercise, if you wanted to talk ad nauseum about academic stuff with no real-world application
whatsoever join APDA or a fucking gossip girl group. So, I see some Caucasian male - about 5'2 walk up
- and I make nothing of it tuning him out. I later find out this punk's name was apparently Frank - but I
hope it's not Frank Thomas because he damn sure didn't look like that. On my way to leave I find out this
dumbass called New Haven po'lice (apostrophe intended for southern accent) for slamming weights and
not putting plates away. As a matter of fact, when confronted by the initial officer - his name was Xavier
- I make nothing of it and continue to walk away ( 1) because I know it's not a local, state, or federal crime,
(2) because even if it were, no one follows it (because compliance is impossible), and (3) because folks of
all races did it during my session and the police can't be coming after me because if they did, that would
be trifling, if not illegal, and I assume po'lice first, don't want to waste their time and second, usually don't
do illegal things (because why would any rational person)?

You might be thinking: damn, this is so trifling why are the police even investigating something like this?
That's where we have the problem.

In a community like New Haven, I can't blame officers for engaging in racial profiling because it is a high
crime area and they need to do whatever is possible to ensure their safety and the well-being of all law-
abiding citizens. With this said, profiling is not an end in and of itself. You profile because you are using a
protected characteristic as a proxy for criminality. Let me give you an example. If I run across an African-
American male off the street and I have to engage him but think he might be dangerous, I follow up with
additional questions to test my assumption. The moment I hear or see something that unconfirms my
assumption, I drop the stereotype. Thus, if my acquaintance turns out to have a bachelors' degre'e from
Harvard and a law degree from Stanford, I say, get out, you went to Stanford too? Did you ever take
something with David Engstrom? How's Jenny Martinez doing? And I see ifl can network with him and
get to know him better. On the other hand, if he offers to sell me weed, you make this face, slowly walk
away, and call FBI or whoever to get the SWAT come after his ass:




What gets me (and this is the reason for the long post) is that there were at least five different unconfirming
moments that should have let these folks on to the fact that they were not dealing with a New Haven
criminal.
          Case 3:19-cv-01183-KAD Document 6-5 Filed 08/01/19 Page 3 of 5




Let's start with the dispatch. Officers have to stay in shape and hit the gym for basic training. So, when you
on the damn line and someone tells you that someone needs to be removed from a gym for slamming
weights and not re-racking, your next question should be "is this a planet fitness" because otherwise you
know damn well that either this dude is ( 1) destroying the gym or (2) doing what you and your friends do
on a daily basis when you train. But, I'll give the tie-breaker to police, because they are sworn to serve and
dispatch may just have said breach of peace instead of describing this non-sensical behavior, hopefully. On
the bell curve of African-Americans we are moving to the right because most poor folks can't afford a gym
membership.

Moment two. You meet the person these folks are concerned about. He is a clean shaven African-American
male, standing 6'2, healthy weight, in a reasonably expensive Nike shirt and $50 backpack. Have not said
a word to him or heard him speak. Most homeless folks in general can't afford this type of clothes or the
nourishment to support this type of body frame. But, let's give the tie-breaker to police, because again, we
love them like they are our own. But again, we are moving even more to the right because just by looking
at the person you can tell, he does not fit the stereotype.

Moment three. You ask the person where he is from? He presents an ID bearing the insignia of the seal of
Texas, has a fairly heavy southern accent, and responds to your inquiry rolling the last letter of Texas like
this:

https://www.youtube.com/watch?v=Aqh29ko XY0

Poor folks are not mobile. Yet, you are in the middle of New England talking to an African-American
gentleman rolling the syllables. Further on the right of the curve but I give the poor souls a break. Ifl were
a socialist, I might say this is the cutoff point, but let's keeping going.

Moment four. You ask him are you in school? We want to know if you had valid access to the gym. The
fella gives you this look:
            Case 3:19-cv-01183-KAD Document 6-5 Filed 08/01/19 Page 4 of 5




And then says: go here? I went to Stanford for college, am a law school student at Yale (where I pay $60,000
for tuition under protest if they would let me), and will be going abroad afterwards to England. On the bell
curve, we just went from 'meh' to ' 'oh shit you pulled over the wrong dude am I taped and am I going to
lose my job' because slamming weights and not re-racking ain't a crime even in these lightweight gyms in
the most lightweight colleges in the most lightweight region of the U.S. of A. (speaking physically of
course) (also see the videos above), so your only hope at this point is that he was either destroying property
or has a warrant out for another crime. But, Imma Republican so let's give the good ole boys another
shake.

Moment five. They ask you what is the problem? The fella says first, this there a problem? They say yes.
The fella then says do you have probable cause to suspect that I was involved in something illegal? They
say they received a call from dispatch (at this point they should be wondering why the boy is not just
waiving his constitutional rights and is asking you these pointed questions to test the legal sufficiency of
his detention this is usually something that you only see in police training- I would know). At that moment,
I patiently explain the policy, the lack of enforcement, and offer to give them tape of Caucasian, Hispanic,
and Asian-American students who also attend the university but are not talking to them right now ostensibly
because there is something about these folks engaging in the same behavior that is not cause for concern. I
also tell them that racially motivated arrests are illegal under 42 U.S.C. 1983. I don't get a citation, don't
get a paper recording the damn thing, some of these guys suddenly can't remember their names or give me
a pen to take their names down, and we go our separate ways. My question is - why did I have to wait to
step five for these Bull Connors to realize they got the wrong person?

But here is why I actually am emailing you. It's one thing if this is a one off, but if midget Frank Thomas
wants to waste my time again, I might have to report his ass because I don't have time for this crap. Again,
if they want to arrest every Torn, Dick, Harry, Jane and, Sue who can't deadlift without taping the floor like
a feather, we can all go down to the station together black, brown, and white palms in hand like God
        Case 3:19-cv-01183-KAD Document 6-5 Filed 08/01/19 Page 5 of 5



intended. But if we are going to insist on rules being followed, everybody better get the stick. What should
I do?

Habib Olapade
Stanford University I Class of 2017
Yale Law School I Class of 2020
Linkedin: https://www.linkedin.com/in/habib-olapade-31637b80/
Twitter: https:Utwitter.com/habib olapade
Instagram: https:ijwww.instagram.com/liftinglegally/
